DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-8, and 9-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Lester et al. (USPN 2008/0046983) discloses a method of enabling a plurality of applications running on a mobile device to share data (0003), the method including enabling a user to create a first account (108(1)) at a network database (122) with a first application (0040, 0050), enabling a user to create a second account (108(k)) at a network database (122) with a second application (0040, 0050), receiving at the first application a request from the user to link the first application to the second applications (0040), obtaining respective authorization credentials (password, 0021) for the second applications (0041, 0045), and in response to the request from the user to link, causing a record to be created at a network database (common credential store), the record indicating the respective authentication credentials of the second applications and an authentication credential of the first application as being linked to the user (0041), wherein when data is collected and/or modified at any of the first application and the second applications, the record is utilized to associate the data to the user (0072), and wherein the data associated to the user is accessible by the first application and the one or more second applications (0075). Lester further discloses storing data in separate databases (0043). Lester does not disclose the applications as health monitoring .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JACOB LIPMAN/Primary Examiner, Art Unit 2434